UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     GERALD MITCHELL,                                DOCKET NUMBER
                  Appellant,                         DA-3443-14-0350-I-1

                  v.

     UNITED STATES POSTAL SERVICE,                   DATE: February 25, 2015
                   Agency.



                THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Gerald Mitchell, Memphis, Tennessee, pro se.

           Ronald E. Jones, Esquire, Dallas, Texas, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER
¶1        The appellant has filed a petition for review of the initial decision, which
     dismissed his appeal of the agency’s actions regarding his health insurance and
     disability retirement application for lack of jurisdiction.      Generally, we grant
     petitions such as this one only when:       the initial decision contains erroneous


     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     findings of material fact; the initial decision is based on an erroneous
     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the judge’s rulings during either the course of the appeal or
     the initial decision were not consistent with required procedures or involved an
     abuse of discretion, and the resulting error affected the outcome of the case; or
     new and material evidence or legal argument is available that, despite the
     petitioner’s due diligence, was not available when the record closed. See Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, and based on the following
     points and authorities, we conclude that the petitioner has not established any
     basis under section 1201.115 for granting the petition for review. Therefore, we
     DENY the petition for review and AFFIRM the initial decision, which is now the
     Board’s final decision. 5 C.F.R. § 1201.113(b).

                     DISCUSSION OF ARGUMENTS ON REVIEW
¶2        The appellant filed three initial appeal forms alleging that the agency
     caused the loss of his health insurance and improperly completed two forms in
     connection with his application for disability retirement.      Initial Appeal File
     (IAF), Tab 1 at 3, 8, 14. Further, he alleged discrimination, sexual harassment,
     whistleblower reprisal, and reprisal for his participation in prior Board appeals.
     IAF, Tab 6 at 3. In addition, he raised a claim under the Uniformed Services
     Employment and Reemployment Rights Act of 1994 (codified at 38 U.S.C.
     §§ 4301-4333) (USERRA) as a “Non Vet.” Id. The Board docketed the claims as
     one appeal.   IAF, Tab 1 at 1.     The administrative judge issued orders to the
     parties, which advised the appellant of his burden of proof regarding jurisdiction
     and instructed him to respond. IAF, Tab 2 at 2, Tabs 5, 9. After the parties
     responded, the administrative judge issued an initial decision dismissing the
     appeal for lack of jurisdiction without holding the requested hearing. IAF, Tab 1
     at 2, 7, 12, Tabs 6, 11-12, Tab 15, Initial Decision (ID) at 1, 6. The appellant has
                                                                                             3

     submitted a timely petition for review. Petition for Review (PFR) File, Tab 1.
     The agency has responded to the petition for review. PFR File, Tab 3.
     The administrative judge correctly dismissed the appeal for lack of jurisdiction.
¶3         The appellant makes no specific arguments on review. 2 PFR File, Tab 1
     at 3. The administrative judge found that the Board lacks jurisdiction over this
     appeal. ID at 1, 6. We agree.
¶4         The Board’s jurisdiction is not plenary; it is limited to those matters over
     which it has been given jurisdiction by law, rule, or regulation. Maddox v. Merit
     Systems Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985). The appellant bears
     the burden of proving, by a preponderance of the evidence, that the Board has
     jurisdiction over his appeal. 5 C.F.R. § 1201.56(a)(2)(i).
¶5         The Board lacks jurisdiction over the appellant’s health insurance claim
     because claims concerning federal employee life insurance and federal employee
     health insurance programs are beyond the Board’s jurisdiction. See Niederhofer
     v. Office of Personnel Management, 115 M.S.P.R. 211, ¶ 5 (2010).                  Further,
     prohibited personnel practices under 5 U.S.C. § 2302(b) are not an independent
     source of Board jurisdiction. Wren v. Department of the Army, 2 M.S.P.R. 1, 2
     (1980), aff’d, 681 F.2d 867 (D.C. Cir. 1982).             Because the Board lacks
     jurisdiction over the alleged denial of health insurance, the Board also lacks
     jurisdiction over the appellant’s allegations of discrimination, sexual harassment,
     and reprisal for his participation in appeals. Further, a Postal Service employee
     may only raise a whistleblower reprisal claim as an affirmative defense to an
     adverse action, and not as an individual right of action appeal.              5 U.S.C.
     §§ 104(1),   105, 2302(a)(2)(C); 39        U.S.C.   § 201;    Mack    v.   U.S.    Postal
     Service, 48 M.S.P.R. 617, 620-21 (1991).


     2
       Before the Board will undertake a complete review of the record, the petitioning party
     must explain why the challenged factual determination is incorrect, and identify the
     specific evidence in the record which demonstrates the error. Weaver v. Department of
     the Navy, 2 M.S.P.R. 129, 133 (1980).
                                                                                       4

¶6        To establish jurisdiction over a USERRA claim, an appellant must allege
     that he served in the military. Beck v. Department of the Navy, 120 M.S.P.R. 504,
     ¶ 8 (2014). The appellant indicated that he had no prior military service. See
     IAF, Tab 1 at 1, Tab 6 at 3. Therefore, the Board lacks jurisdiction over his
     appeal under USERRA.
¶7        The appellant also indicated below that he was appealing the agency’s
     “decision and/or action to falsify and [failure] to complete and/or to properly
     complete SF [Standard Form] 3112B Supervisor’s Statement” for his disability
     retirement application.   IAF, Tab 1 at 8.    Further, he indicated that he was
     appealing the agency’s alleged decision to “falsify and failure to complete and/or
     to properly complete SF 3112D, [Agency Certification of Reassignment and
     Accommodation Efforts].” Id. at 14.
¶8        The Board generally has jurisdiction over an Office of Personnel
     Management (OPM) determination affecting an individual’s rights or interests
     under the retirement system only after OPM has issued a final or reconsideration
     decision. Tatum v. Office of Personnel Management, 82 M.S.P.R. 96, ¶ 7 (1999).
     The scope of an appeal to the Board is limited to the claims of entitlement to
     retirement benefits adjudicated by OPM. Id. In the instant case, the Board does
     not have jurisdiction over the appellant’s disability retirement claim because his
     claim does not pertain to OPM’s decision on his disability retirement application.
     However, in Mitchell v. Office of Personnel Management, MSPB Docket No. AT-
     0831-14-0611-I-1, the appellant challenged OPM’s decision on his disability
     retirement application. That case is currently pending on review with the Board
     and the appeal of OPM’s determination will be addressed in a separate decision.
¶9        On petition for review, the appellant states: “The appellant files this
     petition for review based on the filing of the case of [Gerald Mitchell v. United
     States Postal Service] with Docket # DA-0353-14-0545-I-1 and upon the content
     therein which the appellant believes is new and material evidence and/or but not
     limited to legal argument(s).” PFR File, Tab 1 at 3. In his appeal in MSPB
                                                                                       5

      Docket No. DA-0353-14-0545-I-1, the appellant challenged the agency’s alleged
      “failure to restore/reemploy/reinstate or improper restoration/reemployment/
      reinstatement.”   MSPB Docket No. DA-0353-14-0545-I-1, Initial Appeal File,
      Tab 1 at 3.
¶10        We find that the above assertion in the appellant’s petition for review does
      not constitute an attempt to file a petition for review in MSPB Docket No. DA-
      0353-14-0545-I-1, wherein the administrative judge has not yet issued an initial
      decision, but is instead a request that the Board consider the record in MSPB
      Docket No. DA-0353-14-0545-I-1 in adjudicating this case. The appellant has
      not, however, explained what evidence in MSPB Docket No. DA-0353-14-0545-
      I-1 he believes is relevant to this appeal, nor has he shown that any such evidence
      in MSPB Docket No. DA-0353-14-0545-I-1 is new and material to his claims in
      this case that the agency improperly completed forms relating to his disability
      retirement application and caused him to not have health insurance. See Russo v.
      Veterans Administration, 3 M.S.P.R. 345, 349 (1980) (the Board will not grant a
      petition for review based on new evidence absent a showing that it is of sufficient
      weight to warrant an outcome different from that of the initial decision).

                        NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the United
      States Court of Appeals for the Federal Circuit. You must submit your request to
      the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

           The court must receive your request for review no later than 60 calendar
      days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
      27, 2012). If you choose to file, be very careful to file on time. The court has
                                                                                  6

held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our     website,   http://www.mspb.gov/appeals/uscode.htm.
Additional       information         is     available      at      the       court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the
court’s Rules of Practice, and Forms 5, 6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.